ITEMID: 001-4568
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: ROSS v. GREECE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Marc Fischbach
TEXT: The applicant is a British citizen, born in 1919 and resident in Milton Keynes, England. He is represented before the Court by Helen Arabanos, a lawyer practising in London.
A.
On 31 December 1990, the applicant’s wife, Barbara Ross, was hit by a speeding car as she was crossing a road in Glyfada, Athens and died. An autopsy was carried out on her body at a hospital immediately after the accident. The police did not carry out any blood tests on the driver to ensure that he was not under the influence of alcohol or any other illegal substance.
Criminal proceedings were instituted against the driver before the Three-member First Instance Criminal Court (trimeles plimmeliodikio) of Athens. The applicant did not join the proceedings as civil party. On 13 May 1993 the court found the defendant guilty of reckless or negligent manslaughter and sentenced him to a term of seven months imprisonment or to the paying of a fine of 1,500 drachmas for every day of the sentence. The defendant duly served the sentence.
On 8 November 1994, the applicant together with his two sons and the victim’s brother instituted civil proceedings against the driver for compensation before the Single-member First Instance Civil Court (monomeles protodikio) of Athens. The driver’s insurance company represented the driver in court. On 18 September 1995 the court decided that the death of Barbara Ross was entirely due to her own fault since she was not careful enough when crossing the road. The court did not award any compensation.
The applicant together with his two sons and the victim’s brother appealed on 22 January 1996. On 26 June 1997 the Court of Appeal (efetio) of Athens overturned the decision of the first instance court. The Court of Appeal decided that the victim was 70% responsible for her death and that the driver was 30% responsible. Compensation was awarded accordingly. The applicant received 950,000 drachmas, the two sons received 400,000 drachmas each and the victim’s brother received 200,000 drachmas.
B. Relevant domestic law
Section 105 of the Law introducing the Civil Code lays down that:
“The state shall be under a duty to make good any damage caused by the unlawful acts or omissions of its organs in the exercise of public authority, except where the unlawful act or omission is in breach of an existing provision but is intended to serve the public interest. The person responsible shall be jointly and severally liable, without prejudice to the special provisions on ministerial responsibility.”
